PD-1158-15
                     PD-1158-15                        COURT OF CRIMINAL APPEALS
                                                                       AUSTIN, TEXAS
                                                     Transmitted 9/21/2015 10:00:48 PM
                                                        Accepted 9/22/2015 2:45:20 PM
                                                                        ABEL ACOSTA
                       NO. ____________                                         CLERK

                     IN THE
       COURT OF CRIMINAL APPEALS FOR TEXAS

               * * * * * * * * * * * *
                   CLEVELAND NIXON

                              V.

                     THE STATE OF TEXAS

              * * * * * * * * * * * * *

ON APPEAL FROM THE FIFTH COURT OF APPEALS AND
      FROM CRIMINAL DISTRICT COURT NO. 6
           OF DALLAS COUNTY, TEXAS
      THE HON. JEANINE HOWARD, PRESIDING
            TRIAL COURT NO. F-1121243

              * * * * * * * * * * * * *

        PETITION FOR DISCRETIONARY REVIEW

              * * * * * * * * * * * * *

                                   DYER & LIBBY
                                   James H. Dyer
                                   Bar Card No. 06315700
                                   Joseph D. Libby
                                   Bar Card No. 12318500
                                   3501 Prairie St., Suite 100
                                   Houston, Texas 77002
September 22, 2015                 (713) 222-7757 phone
                                   (713) 222-7758 fax
                                   Email: josephlibbyattorney@yahoo.com

                                   ATTORNEYS FOR PETITIONER
              IDENTITY OF JUDGE, PARTIES AND COUNSEL

The following is a list of the Judge and all parties and counsel in this matter:

Judge:        Jeanine Howard
              Judge of the Criminal District Court No. 6 of Dallas County, Texas
              133 N Riverfront Blvd.
              Dallas, Texas 75007
              Phone: 972-739-3910
              Fax: 214-875-2342
              Email: JLHoward@dallascounty.org

Petitioner:   Cleveland Nixon

Attorneys for Petitioner at the trial court level:

              L. Charles Humphreys
              Bar Card No. 10277010
              Humphreys & Peterson Law Firm, P.L.L.C.
              5502 Broadway
              Garland, Texas 75043
              (972) 303-4529 phone
              (972) 303-1673 fax

              James E. Polk, II
              Bar Card No. 16089500
              Attorney and Counselor at Law
              2201 Main Street
              Suite 1018, Lock Box 107
              Dallas, Texas 75201
              (214) 742-9805 phone
              (214) 742-7212 fax

              Kristen R. Brown
              Bar Card No. 24081458
              Attorney at Law
              1701 North market Street, Suite 402
              Dallas, Texas 75202
              (214) 446-3909 phone


                                            2
             (214) 481-4868 fax

Attorneys for Petitioner at the appellate court level:

             DYER & LIBBY
             James H. Dyer
             Bar Card No. 06315700
             Joseph D. Libby
             Bar Card No. 12318500
             3501 Prairie St., Suite 100
              Houston, Texas 77002
             (713) 222-7757 phone
             (713) 222-7758 fax
             Email: josephlibbyattorney@yahoo.com

Respondent: The State of Texas

Attorneys for Respondent at the trial court level:

             Craig Watkins, former District Attorney for Dallas County
             State Bar No. 00791886

             Josh Healy, Assistant District Attorney, Dallas County
             State Bar No. 24026288

Attorneys for Respondent at the appellate court level:

             Susan Hawk, District Attorney for Dallas County
             133 N Riverfront Blvd.
             Dallas, Texas 75207
             Phone: 214-653-3600
             Fax: 214-653-5774
             Email: shawk@dallascounty.org




                                           3
                                         TABLE OF CONTENTS

Identity of Judge, Parties and Counsel ....................................................................... 1

Table of Contents ....................................................................................................... 4

Index of Authorities ................................................................................................... 6

Statement of Oral Argument ...................................................................................... 9

Statement of the Case ............................................................................................... 10

Statement of Procedural History .............................................................................. 11

Grounds for Review ................................................................................................. 12

         I.        Whether the Fifth Court of Appeals erred in holding that the
                   trial court was not restricted to the evidence presented at the
                   October 14, 2014 request for bond on appeal hearing under
                   44.04 (c) C.C.P.?

         II.       Whether the Fifth Court of Appeals erred in holding that “The
                   trial court is not required to use magic words to establish that it
                   has considered the evidence previously presented to it.”?

         III.      Whether the Fifth Court of Appeals erred in considering
                   evidence not brought before it in the appellate record?

         IV.       Whether the trial court as affirmed by the Fifth Court of
                   Appeals denied Petitioner due course of law under art. 1 § 19 of
                   the Texas Constitution in its opinion which lessened the
                   defendant’s right to know the evidence considered by the court
                   against the defendant and consequently deprived the defendant
                   of his right to a meaningful hearing ?

         V.        Whether the trial court as affirmed by the Fifth Court of
                   Appeals denied Petitioner due process of law under the Fifth,
                   Eighth and Fourteen Amendments to the United States
                   Constitution in its opinion which lessened the defendant’s right

                                                            4
                   to know the evidence considered by the court against the
                   defendant and consequently deprived the defendant of his right
                   to a meaningful hearing?

Argument .................................................................................................................. 13

Reasons for Granting This Petition .......................................................................... 27

Prayer for Relief ....................................................................................................... 28

Certificate of Service................................................................................................ 28

Certificate of Compliance ........................................................................................ 29

Appendix
              A.         Opinion of the Court of Appeals

              B.        Trial court order denying bond on appeal

              C.        Order of the Court of Appeals by Justice Ada Brown, May 7, 2015

              D.        Online website docket of Court of Appeals

              E.        Letter of Court Reporter requesting that all five volumes be filed in
                        this appeal, May 6, 2015

              F.        Reporter’s Record Volume 5

              G.        The State’s Brief in the Court of Appeals

              H.        The Supplemental Clerk’s Record

              I.        Petitioner’s designation of reporter’s record

              J.        Petitioner’s designation of clerk’s record




                                                              5
                                   INDEX OF AUTHORITIES

Texas Cases

Ballard v. Texas,
  438 F.2d 640 (5th Cir. 1971).................................................................................20

Barrientez v. State,
  500 S.W.2d 474, 475 (Tex. Crim. App. 1973)…………………………….17, 19

Bradley v. State,
  564 S.W.2d 727, 730-732 (Tex. Crim. App. 1978 en banc) .................. 18, 21, 26

Broussard v. State,
  598 S.W.2d 873, 876 (Tex. Crim. App. 1980 en banc) ............................... 17, 18

Dervishi v. State,
  (unpublished opinion 2-04-495-CR Fort Worth delivered May 26, 2005) .........17

Eldridge v. State,
  731 S.W.2d 618 (Tex. App. – Houston [1st Dist.] 1987) .............................. 16, 22

Ex parte Turner,
  612 S.W.2d 611, 612 (Tex. Crim. App. 1981) ....................................................17

Ex Parte Williams,
  630 S.W.2d 803, 804 (Tex.App. -- San Antonio 1982), PDR refused ................20

Kaman v. State,
  923 S.W.2d 129, 132 (Tex. App. – Houston [1st Dist.] 1996) .............................26

Moore v. State,
 11 S.W.3d 495, 499 (Tex. App. – Houston [14th Dist.]2000, no pet.).................21

O’Hern v. State,
  527 S.W.2d 568 (Tex. Crim. App. 1975) ............................................................19




                                                       6
Putnam v. State,
  582 S.W.2d 146 (Tex. Crim. App. 1979) ............................................................26

Rogers v. State,
  640 S.W.2d 248, 252 (Tex. Crim. App 1982) .....................................................22

Ruedas v. State,
  583 S.W.2d 520 (Tex. Crim. App. 1979) ............................................................22

Shockley v. State,
  717 S.W.2d 922 (Crim. App. 1986 en banc) .......................................... 16, 19, 20

State v. Cobb,
  851 S.W.2d 871 (Tex. Crim. App. 1993 en banc) ........................................ 22, 23

Staten v. State,
   328 S.W.3d 901 (Tex. App. – Beaumont 2010) .................................................21

Stephenson v. State,
  500 S.W.2d 855 (Tex. Crim. App. 1973) ............................................................19


Federal cases

Black v. Romano,
  471 U.S. 606, 611-12, 105 S. Ct. 2254, 85 L. Ed. 2d 1756 (1985) ........................22

Boddie v. Connecticut,
  401 U.S. 371, 378, 91 S. Ct. 780, 786, 28 L. Ed. 2d 113 (1971)............................21

Brown v. Wilmot,
  572 F.2d 404 (2d Cir. 1978).................................................................................20

Cleveland Bd. of Educ. v. Loudermill,
  470 U.S. 532, 105 S. Ct. 1487, 84 L. Ed. 2d 494 (1985) ........................................21

Finetti v. Harris,
  609 F.2d 594 (2d Cir. 1979).................................................................................20

                                                       7
Gagnon v. Scarpelli,
  411 U.S. 778, 781-82, 93 S. Ct. 1756, 1759-760, 36 L. Ed2d 656 (1973) .... 21, 22

Matthews v. Eldridge
 424 U.S. 319, 333, 96 S. Ct. 893, 902, 47 L. Ed. 2d 18 (1976)....................... 15, 16

Morrissey v. Brewer,
 408 U.S. 471, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972) ..........................................22

Statutes

Tex. Code of Crim. Procedure § 44.04(c)........................................................ passim

Other Authorities

1 McCormick and Ray, Texas Law of Evidence, 2nd ed., Sec. 151 .........................18

Rules

Texas Rules of Appellate Procedure Rule 66.3 .......................................................27

Texas Rules of Criminal Evidence 201……..…………………………………….23


Texas Constitutional Provisions

art. 1 § 19 of the Texas Constitution ....................................................... 4, 12, 16, 22

United States Constitutional Provisions

Fifth Amendment to the United States Constitution…….…………………4, 12, 16

Eighth Amendment to the United States Constitution…………………4, 12, 16, 20

Fourteenth Amendment to the United States Constitution ...................... 4, 12, 16,20


                                                    8
                 STATEMENT REGARDING ORAL ARGUMENT

         The Petitioner believes that the issue of requiring the record to reflect the

evidence that the trial court is considering against the Petitioner at the hearing is

one of importance to the jurisprudence of the State of Texas.

         However the Petitioner believes that the issues reflected in this Brief are set

out with sufficient clarity that the Petitioner’s position and legal arguments are

clear.

         However, in the event that the State seeks oral argument and that this court

believes that oral argument may be of assistance in resolving this appeal, counsel

for Petitioner is prepared to make an oral argument.




                                             9
                          STATEMENT OF THE CASE

Nature of the case: This case involves an accelerated appeal from denial of bail

or bond on appeal following a contested proceeding to adjudicate guilt and

assessment of five years of incarceration. (Supp. CR p. 8 and RR Vol. 5 p. 4 ll. 9 -

16) The trial court incorrectly refers to the proceeding as a revocation of

probation as opposed to adjudication proceeding. (RR Vol. 5 p. 4 ll. 9 - 16) There

is a separate appeal pending in the Court of Appeals Fifth District of Texas at

Dallas [No. 05-14-01627-CR] appealing from the adjudication proceeding.

Course of Proceedings: A formal hearing for bail on appeal was held October

14, 2014, contained in volume 5 of the Reporter’s Record. On May 7, 2015,

Justice Ada Brown, Fifth Court of Appeals, sua sponte, ordered the Clerk to file

only Volume 5 of the Reporter’s Record in this appeal. (App. C) The State did

not move for any additional reporter’s record to be part of the record in this

appeal. (see App D ) The Fifth Court of Appeals entered no further or additional

order(s) regarding the record on appeal, other than the Order by Justice Brown.

(see App C and D)

Trial Court’s disposition of the case: On October 14, 2014, following a

contested hearing on the oral Motion for Bail Pending Appeal, the trial court

denied the motion for bond on appeal. (RR vol. 5 p. 16 ll. 8 - 9) On April 2, 2015,

following a mandamus proceeding, [No. 05-15-00263-CV] the trial court entered a


                                          10
written order denying bond on appeal and in the same order entered findings of

fact. (App. B) This appeal is taken from the order denying bond on appeal. (App.

B)

                STATEMENT OF PROCEDURAL HISTORY

      1. The date the opinion of the Fifth Court of Appeals was handed down is

         August 4, 2015.

      2. No motion for rehearing was filed.




                                        11
                     GROUNDS FOR REVIEW

I.     Whether the Fifth Court of Appeals erred in holding that the
       trial court was not restricted to the evidence presented at the
       October 14, 2014 request for bond on appeal hearing under
       44.04(c) C.C.P.?

II.    Whether the Fifth Court of Appeals erred in holding that “The
       trial court is not required to use magic words to establish that it
       has considered the evidence previously presented to it.”?

III.   Whether the Fifth Court of Appeals erred in considering
       evidence not brought before it in the appellate record?

IV.    Whether the trial court as affirmed by the Fifth Court of
       Appeals denied Petitioner due course of law under art. 1 § 19 of
       the Texas Constitution in its opinion which lessened the
       defendant’s right to know the evidence considered by the court
       against the defendant and consequently deprived the defendant
       of his right to a meaningful hearing ?

V.     Whether the trial court as affirmed by the Fifth Court of
       Appeals denied Petitioner due process of law under the Fifth,
       Eighth and Fourteen Amendments to the United States
       Constitution in its opinion which lessened the defendant’s right
       to know the evidence considered by the court against the
       defendant and consequently deprived the defendant of his right
       to a meaningful hearing?




                                    12
                                   ARGUMENT
      This appeal is taken from an order denying bond on appeal pursuant to

44.04(c) of the Texas Code of Criminal Procedure entered after a mandamus

proceeding [05-15-00263-CV] was conditionally granted compelling the trial court

to make a written order for purposes of appeal from the bond denial hearing of

October 14, 2014 (see App A).

      During the 44.04(c) hearing, no judicial notice request was made by any

party, nor did the Trial Court announce it was taking judicial notice of any other

hearing, testimony or facts had in other unrelated proceedings had against the

Petitioner.

      The trial court referenced that this “was additional testimony” being taken,

yet there had been no prior evidentiary hearing on the 44.04(c) request for bond,

and therefore no ongoing hearing to which additional testimony refers..

      What the reference to “additional” testimony alludes to, since there was no

prior 44.04(c) hearing or testimony, is unclear and incapable of being ascertained.

      The Dallas Court of Appeals Opinion (App. A) states that “no magic words”

regarding prior testimony are required for the court to consider evidence from prior

hearings, however, as constitutionally required under both the Texas Constitution

and the United States Constitution, the court must use care that the record reflects

the evidence that is being considered against the Petitioner, and the judicial notice



                                          13
procedure, uniformly required in Texas jurisprudence satisfies the due process and

meaningful hearing requirements.

      At the beginning of the October 14, 2014 hearing, the trial court made the

following statement on the record:

         “THE COURT: …. Back on September 29, 2004, (sic) we had a
         contested revocation hearing, and at that time you had plead true – plead
         not true, and after hearing the additional testimony on that date,
         combined with testimony from September 25, the Court found you had
         violated your probation, granted the state’s motion, revoked your
         probation, found you guilty and charged of injury (sic) to a child and set
         your punishment at five years confinement in the penitentiary.

         Your attorney later that day, or two days after that, I should have that on
         another docket sheet documented, I’m not asking you to get it right now,
         but you approached me about an appeal bond, and I denied that request
         based on the testimony I had heard, you know, during the revocation
         hearing and pursuant to Article 44.04(c) of the Code of Criminal
         Procedure.

         Now, Mr. Humphreys, today you want to put a little more testimony
         on the record concerning the appeal bond?” (RR Vol. 5 page 4 ll. 9–
         24, see App. F) (emphasis ours)

      The trial court concluded the 44.04(c) hearing with this statement:

         “THE COURT: All right. I’m going to deny your motion on the
         bond. Again, it’s the same ruling as before. I’m going to deny
         bond pursuant to Article 44.04(c) of the Code of Criminal
         Procedure.” (RR Vol. 5 page 16 ll. 8–11, see App. F)

      As of October 14, 2014, there had been no prior testimony adduced of any

nature regarding a request for an appeal bond pursuant to 44.04(c). (RR Vol. 5)




                                         14
      Since this was not a continuation of a 44.04(c) hearing, the statement of the

trial court at the beginning of the hearing refers to non-existent testimony. (RR

Vol. 5 page 4) The statement by the trial court, who could have stated for the

record that the court was taking judicial notice of the testimony from specifically

enumerated unrelated prior hearings, but did not, does not indicate that the court is

considering any evidence in the case other than the testimony which is being

presented to the court on October 14, 2014. (RR Vol. 5 page 4)

      The hearing on the oral motion for an appeal bond under 44.04(c) was a

finite hearing on the matter of a bond on appeal. (RR Vol. 5)

      Each case or type of case is considered independently in the analysis of what

is required for a meaningful hearing. Mathews v. Eldridge, infra. In the criminal

context, due course of law and due process of law are violated when there is a lack

of notice to the Defendant of what is being offered in evidence and considered by

the court against the Defendant, because as a fundamental due course and due

process tenant, the defendant is deprived of fair notice of the evidence against him

and an opportunity to respond to that evidence.

      By requiring the trial court to note what judicial notice of testimony and

evidence offered in a separate hearing is being taken, the Defendant is put on

notice of what the court is being asked to consider, or if the judicial notice is

recited by the court itself, it gives the defendant notice of what the court is


                                           15
intending to consider that is not apparent in the record. Additionally, the Petitioner

is then afforded an opportunity to object to the taking of judicial notice.

      A meaningful hearing and its elements and balancing tests were extensively

discussed by the United States Supreme Court in the case of Matthews v. Eldridge

424 U.S. 319, 333 (1976).

      In the matter of a deferred adjudication case, the Petitioner is entitled to due

course of law under art. 1 § 19 of the Texas Constitution and entitled to due

process of law under the Fifth, Eighth and Fourteenth Amendments to the United

States Constitution. See Eldridge v. State, 731 S.W.2d 618 (Tex. App. – Houston

[1st Dist.] 1987) and Shockley v. State, 717 S.W.2d 922 (Crim. App. 1986 en banc).

      In the matter of a bond on appeal, assuming the statutory qualifications are

met, the defendant is entitled to due course of law under art. 1 § 19 of the Texas

Constitution and is also entitled to due process of law under the Fifth, Eighth and

Fourteenth Amendments to the United States Constitution. See Shockley v. State,

717 S.W.2d 922 (Tex. Crim. App. 1986 en banc)

      Petitioner’s counsel requested that Volume 5, which represented the entire

hearing on the 44.04(c) bond on appeal motion be filed in this case. (App. I) The

Court reporter attempted to file the entire record in this case and even wrote a letter

to this effect. (App. E) The Dallas Court of Appeals, sua sponte, entered its order

signed by Justice Ada Brown, that only volume 5 be filed in this appeal. (App. C)


                                          16
The State never requested or attempted to supplement the reporter’s record, and

almost the entirety of the State’s Brief is outside the record of this appeal and

notated as coming from volumes 2, 3, or 4, which represent volumes filed in the

main appeal of the decision to proceed to adjudicate, which is before the Dallas

Court of Appeals in a separate appeal. (App. G State’s Brief) It is unknown how

the Dallas Court of Appeals arrived at an Opinion referencing facts that are neither

in volume 5 of the reporter’s record nor in the clerk’s record before the appeals

court in this case.

      In the case of Dervishi v. State, (unpublished opinion 2-04-495-CR Fort

Worth delivered May 26, 2005) the Court of Appeals stated:

             “At the hearing on Dervishi’s motion to set bond, the trial court
             took judicial notice of the court’s file and the proceedings of the
             trial on the underlying offense, and heard testimony from
             Dervishi.”

Also in footnote 3 the Second Court of Appeals stated in Dervishi:

             “3. See Ex parte Turner, 612 S.W.2d 611, 612 (Tex. Crim.
             App. 1981) (holding taking of judicial notice at habeas corpus
             hearing of evidence adduced at prior revocation hearing before
             same judge proper); Barrientez v. State, 500 S.W.2d 474, 475
             (Tex. Crim. App. 1973) (holding trial judge presiding over
             revocation hearing could take judicial notice of evidence
             adduced at criminal trial over which he presided).”

      In the case of Broussard v. State, 598 S.W.2d 873, 876 (Tex. Crim. App.

1980 en banc) Presiding Judge Onion in a dissent stated:



                                          17
           “… It is not proper for this court to look to another appellate
           record to supply any deficiency in the proof of another case
           under consideration on appeal.” Citations omitted.

     In an appeal from an order revoking probation, Bradley v. State, 564
S.W.2d 727, 730-732 (Tex. Crim. App. 1978 en banc), Judge Odom stated:

           “We draw a distinction between the obligation to secure
           inclusion in the record on appeal of material that was part of the
           record in the proceedings in the trial court and the obligation
           urged by the State, that the appealing party go beyond the
           record to secure and place in the record matter that is part of the
           State’s case. It is proper that the appealing party be required to
           present as complete a record of the trial proceedings as is
           necessary to consider and dispose of the issues urged on appeal.
           Here, the complete record of the probation revocation
           proceeding has been made a part of the record on appeal. It is
           not proper to require the appellant to go beyond that trial record
           to make the State’s case against himself. In short, we draw a
           distinction between the burden on the appellant to bring from
           the trial record the matter he relies on for appeal issues and the
           burden on the State to bring to the trial record the evidence it
           relies on to meet its burden of proof. Appellant has presented a
           complete record; the State did not meet its burden to present the
           material relied on to meet its burden of proof in a manner
           capable of reflection in the trial record, so that a meaningful
           review could be had on the appellate record in this Court.

                   Although this record reflects all that occurred at the
           hearing on the motion to revoke probation, it does not reflect
           the content of the matters judicially noticed by the trial court
           upon the State’s motion and necessary to meet the State’s
           burden of proof. While the theory allowing judicial notice of a
           fact is that the fact ‘is so easily determinable with certainty
           from sources considered reliable, it would not be good sense to
           require formal proof.’ 1 McCormick and Ray, Texas Law of
           Evidence, 2nd ed., Sec. 151, this does not dispense with the


                                        18
             requirement, for purposes of review, that the facts so noticed be
             apparent from the record. Under the Barrientez rule for
             revocation of probation hearings, the facts judicially noticed
             here were matters of testimony heard in the prior criminal trial,
             i.e., that certain witnesses gave certain testimony. Those facts,
             i.e., what the testimony was, are not shown in this record and
             are not known to this Court, and yet, to dispose of the issue of
             the sufficiency of the evidence raised in this case, such facts
             judicially noticed must be made known to this Court. The
             statement in the record that judicial notice was being taken of
             unstated facts is not a sufficient presentation of the matter relied
             on by the State to meet its burden of proof such as to be
             meaningful to this Court and to allow disposition of the issue
             raised in this appeal. How are we to dispose of this matter?

                   ....

                    The defect to be avoided or cured is the failure of the
             record to reflect the fact or facts judicially noticed by the trial
             court. The defect may be avoided in the first instance by
             precisely reciting such facts for the record or placing them in
             the record. For judicial notice of such facts as here considered,
             this may be done by placing the transcribed court reporter’s
             notes, appropriately identified, into the record, as was done in
             O’Hern v. State, Tex. Cr. App., 527 S.W.2d 568, or, if the
             matter is not excessively long, by reading the testimony
             judicially noticed into the record, as was done in Stephenson v.
             State, Tex. Cr. App., 500 S.W.2d 855.”

      In a third en banc opinion from the Texas Court of Appeals, Shockley v.

State, 717 S.W.2d 922 (Tex. Crim. App. 1986 en banc) Justice Miller in his

concurring Opinion caused to be published the “thinking” of the Court of Criminal

Appeals as to the constitutional protections afforded a defendant in a hearing on

bail pending appeal. The Shockley opinion has been quoted by various Courts of


                                          19
Appeal in Texas as to the following aspects of Constitutional protections provided

in a 44.04 hearing. The Court of Criminal Appeals in Shockley, having determined

that a 44.04 bail request provided due process protection to the eligible convicted

defendant, the Court of Criminal Appeals, proceeded to address the issue of:

             “II. How Much Due Process is Required Before the Trial
             Court May Deny Bail Pending Appeal?

                          ....

                    In examining the meaning of due process, once a state
             has made provision for bail pending appeal, the federal courts
             have stated: ‘the Eighth and Fourteen Amendments require that
             it not be denied arbitrarily or unreasonably.’ Finetti, supra at
             599; Brown v. Wilmot, 572 F.2d 404 (2d Cir. 1978); Ballard,
             supra. However this does not clarify what due process would
             have to be supplied before a decision to deny bail would not be
             arbitrary or unreasonable. To determine the quantum of due
             process required, we must look to the basic ingredients of due
             process itself.

                   ....

                    We now balance those competing interests. First, a
             defendant’s private interest in retaining liberty while his appeal
             is pending cannot be dismissed as insignificant. The
             opportunity to remain at liberty pending appeal is a ‘substantial
             right.’ Williams, supra at 804. The importance of liberty to a
             defendant who is seeking review of a conviction is no less
             important than the liberty he enjoys before trial. Therefore, we
             accord great weight to defendant’s private interest in retaining
             liberty while his appeal is pending.

                   ....



                                         20
                   The nature of the hearing prior to denial of bond pending
            appeal does not require a full adversarial proceeding extant in a
            criminal trial. As the Supreme Court has indicated, ‘[t]he
            formality and procedural requisites for the hearing can vary,
            depending upon the importance of the interests involved and the
            nature of the subsequent proceedings.’ Cleveland, supra 105
            S.Ct. at 1495, quoting Boddie v. Connecticut, 401 U.S. 371,
            378, 91 S. Ct. 780, 786, 28 L. Ed. 2d 113 (1971). What is
            required is that the trial court provide the defendant with
            reasonable notice that it intends to deny bail pending appeal and
            allow the defendant a meaningful opportunity to be heard.”

      In Staten v. State, 328 S.W.3d 901 (Tex. App. – Beaumont 2010), the

Beaumont Court of Appeals stated:

            “While a defendant at a revocation proceeding need not be
            afforded the full range of constitutional and statutory
            protections that are available in the trial of a criminal case, a
            person on community supervision is entitled to certain due
            process protections. Gagnon v. Scarpelli, 411 U.S. 778, 781-
            82, 93 S. Ct. 1756, 1759-760, 36 L. Ed2d 656 (1973); Bradley
            v. State, 564 S.W.2d 727, 729-30 (Tex. Crim. App. 1978);
            Moore v. State, 11 S.W.3d 495, 499 (Tex. App. – Houston [14th
            Dist.] 2000, no pet.) In Scarpelli, the United States Supreme
            Court recognized that due process protections extend to state
            revocation proceedings because the revocation deprives an
            individual of a conditional liberty, 411 U.S. at 781-82; 93 S. Ct.
1756. Due process in connection with community supervision
            revocation proceedings, entitles a defendant to (1) the written
            notice of the claimed violations of the terms of the community
            supervision order; (2) the disclosure of the evidence against
            him; (3) the opportunity to be heard in person and to present
            witnesses and documentary evidence; (4) a neutral and detached
            hearing body; (5) the opportunity to cross-examine adverse
            witnesses, ‘unless the hearing body specifically finds good
            cause for not allowing confrontation [;]’ and (6) a written
            statement by the fact-finder as to the evidence relied on and


                                        21
             reasons for revoking community supervision. See Black v.
             Romano, 471 U.S. 606, 611-12, 105 S. Ct. 2254, 85 L. Ed. 2d 636
             (1985); Scarpelli, 411 U.S. at 786, 93 S. Ct. 1756. The
             defendant who has been placed on community supervision is
             also protected by the due course of law provisions of the Texas
             Constitution. Tex. Const. art. I, § 19; Rogers v. State, 640
S.W.2d 248, 252 (Tex. Crim. App 1982).”

      In Eldridge v. State, 731 S.W.2d 618 (Tex. App. – Houston [1st Dist.] 1987)

the Houston First Court of Appeals looked to Gagnon v. Scarpelli, 411 U.S. 778

(1973) for what due process requires in probation revocation cases and noted:

             “… They include: written notice of the claimed violations of
             probation, disclosure to the probationer of the evidence
             against him, the opportunity to be heard in person, and by
             counsel, and to present witnesses, the right to confront and
             cross-examine adverse witnesses, a ‘neutral and detached’
             hearing body and a written statement by the factfinder as to the
             evidence relied on and the reasons for revoking probation. See
             also Morrissey v. Brewer, 408 U.S. 471, 92 S. Ct. 2593, 33
L. Ed. 2d 484 (1972); Ruedas v. State, 586 S.W.2d 520 (Tex.
             Crim. App. 1979)” emphasis ours

      In the 1993 case of State v. Cobb, 851 S.W.2d 871 (Tex. Crim. App. 1993 en

banc), this Court was presented with a probation revocation hearing in which the

defense appealed on sufficiency of the evidence grounds contending that the fact

that the judgement of conviction and order of probation were not introduced into

evidence, nor judicially noticed by the trial court, created an insufficiency of the

evidence. The Court of Appeals had held the failure of the trial court to judicially




                                          22
notice these documents in accordance with Rule 201 of the Texas Rules of

Criminal Evidence to be fatal.

      This court reversed the court of appeals in Cobb because the judgment and

order were contained in the appellate record on appeal (the clerk’s record), even if

not filed or proved up in the trial court record (the reporter’s record), and this court

held that it had never required these documents [judgment of conviction and order

of probation] to be formally proved in a probation revocation hearing. See Cobb,

supra, at page 873

      The case presently before this court involves a missing evidence attack on

the sufficiency of the evidence to have denied bond on appeal and whether the

Petitioner was deprived of a meaningful hearing.

      The mischief that can or will be wrought by the underlying court of appeals

opinion in this case is significant. In nearly every case, it can be anticipated that

the trial judge’s position is that the trial judge recalls the evidence previously

introduced before it in earlier hearings, and there is a tendency and desire by the

trial judge to not have to have any prior testimony from different hearings

repeated, however, without evidence in the record of what prior testimony from

what hearing is actually being considered by the court, the Petitioner is deprived of

the notice of what evidence the court intends to consider against him that is not

contained in the record of testimony and evidence adduced at the hearing. At a


                                           23
minimum, this Court should preserve the process, requiring judicial notice of prior

evidence and testimony proposed to be admitted against the defendant, to be

identified so it can 1) be objected to by the Defendant or the State; and 2) be

located and transcribed for purposes of appeal.

      The relatively short § 44.04(c) hearing (RR vol. 5) does not contain many if

not most of the facts set forth the trial court’s finding of facts in the Order denying

bond entered many months after the October 14, 2014 hearing.

      There were no exhibits offered or admitted. There was no request made by

either party’s counsel for the court to take judicial notice of any fact, or any

document, or any prior testimony or evidence offered in any court proceeding. The

trial court did not sua sponte take any judicial notice during the hearing of any

other hearing, or testimony or evidence. (RR vol. 5) No other witnesses, other than

the Petitioner’s wife, were called to testify. (RR vol. 5)

      Following a hearing on an oral Motion for Bail Pending Appeal, the trial

court denied Petitioner a bond on appeal. (Supp. CR p. 8)

      The trial court made findings of fact, which findings are not supported by

the record of the hearing requesting bond on appeal, in support of the conclusion

that Petitioner “is a continuing threat to the Complainant”, [identified as Keisha

Pope in the order denying bond] and “there is a high likelihood that the Defendant




                                           24
will commit another assaultive offense against the Complainant if allowed an

appeal bond.”

      The only evidence in the record is the testimony of Keisha Nixon, the wife

of Petitioner, contained in Volume 5 of the reporter’s record.

The trial court findings and the record on appeal:

      Because there were no documents introduced and no judicial notice taken of

any facts, documents, evidence or testimony that may or may not have occurred

earlier, the Court of Appeals was left with an obscure record of testimony by one

reluctant and unhappy witness. There is no evidence of what probation conditions

existed, when they were put in place, whether conditions such as a “no contact”

provision was violated and if so when. It is apparent that there must be evidence of

the likelihood of committing an “offense” and a judge’s no contact order is not an

“offense” under Texas criminal law. There is no support in the record before the

court for linking a no contact order to a protective order. In fact, it is hard to

follow what occurred, what is alleged to have occurred, and what did not occur.

The details of the allegations and questions are missing and not filled in with any

supplemental evidence in order to try to make sense of the situations alluded to in

the testimony given by the Petitioner’s wife.

      When the court’s findings are not supported by the record, there is no burden

on the Petitioner to bring forth evidence not in the record to attempt to dispute the


                                           25
accuracy or show the inaccuracy of the findings. Bradley v. State, 564 S.W.2d 727,

730 - 731 (Tex. Crim. App. 1978 en banc)

        “This court cannot consider an item that is not a part of the record on

appeal.” Kaman v. State, 923 S.W.2d 129, 132 (Tex. App. – Houston [1st Dist.]

1996)

        In this appeal Counsel for Petitioner made a specific request to the Clerk for

the Clerk’s Record and instead of complying with the request of Petitioner’s

counsel, the Clerk efiled or attempted to efile the reporter’s record related to the

entire case and underlying appeal of the revocation proceeding in appeal No. 05-

14-01627-CR. The only proper Clerk’s Record before this Court is the

Supplemental Clerk’s Record that the Dallas Court of Appeals instructed the

District Clerk to file. (see App C and H)

        The trial court’s order denying bond on appeal (Supp. CR p. 8) to Petitioner

does not correctly set out the law which requires “good cause to believe” that the

defendant “is likely to commit another offense while on bail”.

        Applying the case of Putnam v. State, 582 S.W.2d 146 (Tex. Crim. App.

1979) explanation of proof of “good cause to believe” which must be “grounded in

evidence that the defendant is likely to commit another offense while on bail” and

which sets out the legal parameters for whether the trial court abused its discretion

in this appeal, the trial court has abused its discretion by going outside the record


                                           26
and not taking its findings and conclusions and ruling from the facts and evidence

produced at the hearing, which in this case fail to meet the level and nature of

proof required to deny bond.

                REASONS FOR GRANTING THIS PETITION

      Rule 66.3 Rules of Appellate Procedure provide the following as reasons to

grant a petition for discretionary review. Petitioner states that he believes that the

following two basis are particularly important under the facts and decision of the

Court of Appeals in this case:

(b) whether a court of appeals has decided an important question of state or

federal law that has not been, but should be, settled by the Court of Criminal

appeals;

(f) whether a court of appeals has so far departed from the accepted and usual

course of judicial proceedings, or so far sanctioned such a departure by a lower

court, as to call for an exercise of the Court of Criminal Appeals’ power of

supervision.

      Both of these reasons apply to the court of appeals opinion which does not

require the trial court to provide fair notice of the evidence being considered

against the Petitioner, and leaves the Petitioner and the reviewing court(s) to guess

at what is meant because there are no “magic words” such as “judicial notice”

which are required and which provide the required notice.


                                          27
                             PRAYER FOR RELIEF

      Petitioner prays that the Court of Criminal Appeals reverse the Court of

Appeals, and remand this appeal to the Court of Appeals, to consider the

sufficiency of the evidence as reflected in Volume 5 of the record and restricted to

the Volume 5 of the reporter’s record of which the Petitioner was provided notice.

                                       Respectfully submitted,

                                       DYER & LIBBY

                                       /s/ James H. Dyer
                                       ______________________________
                                       James H. Dyer
                                       Bar Card No. 06315700

                                       /s/ Joseph D. Libby
                                       ______________________________
                                       Joseph D. Libby
                                       Bar Card No. 12318500

                                       3501 Prairie St., Suite 100
                                       Houston, Texas 77002
                                       (713) 222-7757 phone
                                       (713) 222-7758 fax
                                       Email: josephlibbyattorney@yahoo.com

                         CERTIFICATE OF SERVICE

      We hereby certify that a copy of the above and foregoing Petition for
Discretionary Review has been served on September 21, 2015 via email or fax to:

Susan Hawk
District Attorney
Dallas County, Texas

                                         28
Lisa C. McMinn
State Prosecuting Attorney
Fax: 512-463-5724

                                /s/ James H. Dyer
                                ___________________________________
                                James H. Dyer

                                /s/ Joseph D. Libby
                                ___________________________________
                                Joseph D. Libby

                       CERTIFICATE OF COMPLIANCE

         We hereby certify that this computer-generated document contains 4182

words (not including the caption, identity of Judge, Parties and Counsel, Table of

Contents, Statement of Oral Argument, Grounds for Review, the Index of

Authorities, Statement of the Case and Procedural History, signature,

certification, and certification of compliance and the appendix) and that we rely

upon the word count generator of Word 13 in making this representation to the

court.

                                      /s/ James H. Dyer
                                      ______________________________
                                      James H. Dyer

                                      /s/ Joseph D. Libby
                                      ______________________________
                                      Joseph D. Libby




                                        29
             APPENDIX
A.   Opinion of the Fifth Court of Appeals

B.   Trial court order denying bond on appeal

C.   Order of Justice Ada Brown, Fifth Court of
     Appeals

D.   Docket sheet from website of Fifth Court of
     Appeals

E.   Letter of Court Reporter requesting that all five
     volumes be filed in this appeal, May 6, 2015

F.   Reporter’s Record Volume 5

G.   The State’s Brief in the Court of Appeals

H.   The Supplemental Clerk’s Record

I.   Petitioner’s designation of reporter’s record

J.   Petitioner’s designation of clerk’s record




                      30